            Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA

VIRGIL MCNETT,                                )      Civil Action No. 2:21-cv-1064
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )
                                              )
JEFFERSON-MORGAN                              )
SCHOOL DISTRICT,                              )
                                              )
                Defendant.                    )      Electronically Filed.

                                COMPLAINT IN A CIVIL ACTION

       COMES NOW, the Plaintiff Virgil McNett, by and through his undersigned attorneys,

Anthony J. Werner, Esquire and Very Law PLLC, and files the following Complaint in a Civil

Action against Jefferson-Morgan School District, and in support thereof avers:

                                            PARTIES

   1. Plaintiff, Virgil McNett, is an adult individual who resides at 626 Sixth Street, Mather PA

       15346.

   2. Defendant, Jefferson-Morgan School District, is a governmental entity and/or subdivision

       of the Commonwealth of Pennsylvania with administrative offices located at 1351

       Jefferson Road, Jefferson, PA 15344.

   3. At all times relevant hereto, Defendants School District was acting by and through its

       agents, subsidiaries, officers, employees, and assigns, acting within the full scope of their

       agency, office, employment and/or assignment.

                                  JURISDICTION AND VENUE

   4. Each of the above paragraphs are incorporated by reference herein.
       Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 2 of 7




5. This is an action for the redress of grievances and in vindication of First Amendment

   rights guaranteed to the Plaintiff under the Constitution of the United States.

6. This action is brought against the Defendant for violating Plaintiff’s rights under the

   Fourteenth Amendment of the United States Constitution.

7. Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3).

8. Supplemental jurisdiction over Plaintiff’s state law claims is proper pursuant to 28 U.S.C.

   § 1367.

9. Venue is proper under 28 U.S.C.A. § 1391(b) as all claims set forth herein arose in the

   Western District of Pennsylvania.

                                            FACTS

10. Each of the above paragraphs are incorporated by reference herein.

11. Plaintiff lives within the Jefferson Morgan School District and has several children of

   various ages that attend school there.

12. Plaintiff’s son plays for the Defendant’s High School football team.

13. Plaintiff himself is heavily involved with the Defendant school district and has overseen

   the youth football program within the district for six years.

14. On September 18, 2020, while collecting his son from the High School after a football

   game, Plaintiff calmly asked the Defendant’s football coach to resign from his position.

15. On September 24, 2020, Plaintiff received a formal letter from Defendant informing

   Plaintiff that he was indefinitely prohibited from school district grounds and attending

   school sponsored or sanctioned events.

16. In this letter, Defendant alleged that Plaintiff engaged in “bullying, intimidation, physical

   or verbal aggression, and the repeated use of profanity.”
       Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 3 of 7




17. Defendant published this notice to the local police department.

18. In April, 2021, Plaintiff reached out to Defendant’s superintendent, asking that Plaintiff’s

   suspension be reconsidered.

19. On May 11, 2021, Plaintiff delivered a formal letter to Defendant’s School Board asking

   that his suspension be reconsidered.

20. On May 17, 2021, Defendant’s School Board received Plaintiff’s formal letter and

   considered Plaintiff’s request.

21. On May 17, 2021, Defendant’s superintendent informed Plaintiff that his request would

   be considered soon.

22. On May 18, 21, and 28, 2021, Plaintiff again reached out to Defendant’s superintendent,

   but was informed that no decision had been made.

23. On May 21, 2021, Defendant received a letter from Defendant’s legal representative

   outlining the details of his suspension.

24. The May 21, 2021 letter insinuated that Plaintiff was a threat to the safety of students,

   employees, and members of the public present at events hosted by Defendant.

25. In this letter, Defendant alleged that Plaintiff acted in a “loud, profane, aggressive,

   disruptive, and threatening” manner.

26. Plaintiff has made repeated efforts to rectify the situation, including meeting with the

   Superintendent and Principal of the School and requesting a meeting with the School

   Board.

27. Plaintiff’s requests to meet with the School Board have been rejected, denying him any

   opportunity to explain his side of the story.
       Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 4 of 7




28. Plaintiff’s conduct was not loud, profane, aggressive, disruptive, or otherwise threatening

   toward anyone, including any employee or agent of the Defendant.

29. On June 8, 2021, Plaintiff yet again reached out to the Defendant’s superintendent and

   was told that he would receive a decision before the start of the 2021-2022 school year.

30. On August 17, 2021, Plaintiff was informed by email that his request to be allowed back

   to the school was denied once again.

31. The School Board maliciously published these statements to third parties with the intent

   of damaging Plaintiff’s reputation in the community.

32. The School Board has targeted Plaintiff in a deliberate effort to defame his character and

   restrict his access to school events.

33. Defendant’s actions have prevented Plaintiff from coaching at the district’s football field

   for his youth league practices or events.

34. Defendant’s actions have put Plaintiff in a position where he can not respond to

   emergency issues with his children who attend Defendant’s school, as Plaintiff can not

   come to pick up his children from the school.

35. As a result of this suspension, Plaintiff will be unable to see his son’s Senior football

   season or attend his son’s graduation.

        COUNT I. VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS

              UNDER THE FIRST AMENDMENT TO THE UNITED STATES

                                           CONSTITUTION

36. Plaintiff’s spoken words directed at Defendant’s coach were Constitutionally protected

   free speech.
       Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 5 of 7




37. Defendant, in retaliation to Plaintiff’s constitutionally protected conduct, is preventing

   Plaintiff from exercising his Constitutional rights by restricting his presence at

   school-sponsored or sanctioned events.

38. As a direct result of Defendant’s actions, Plaintiff is unable to exercise his First

   Amendment Right to the extent allowed by the Constitution.

39. This violation of Plaintiff’s First Amendment rights will cause irreparable harm if

   allowed to continue.

40. Defendant’s actions have prevented Plaintiff from coaching at the district’s football field

   for his youth league practices or events.

41. Defendant’s actions have put Plaintiff in a position where he can not respond to

   emergency issues with his children who attend Defendant’s school, as Plaintiff can not

   come to pick up his children from the school.

42. As a result of this suspension, Plaintiff will be unable to see his son’s Senior football

   season or attend his son’s graduation.

        COUNT II. VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS

      UNDER 42 U.S.C. § 1983 AND THE FOURTEENTH AMENDMENT TO THE

                              UNITED STATES CONSTITUTION

43. Each of the above paragraphs are incorporated by reference herein.

44. Defendant was acting under color of the Commonwealth of Pennsylvania when they

   deprived the Plaintiff of his civil rights.

45. Defendant deprived Plaintiff of his civil right of freedom of movement without due

   process of law.

46. The School Board has failed to act reasonably and with a neutral viewpoint.
       Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 6 of 7




                          COUNT III: DEFAMATION PER SE

47. Each of the above paragraphs are incorporated by reference herein.

48. Defendant’s letter to Plaintiff on September 24, 2020 made statements inferring that

   Plaintiff harassed and verbally assaulted Defendant’s coach

49. Defendant published these contentions to the local police department.

50. This published allegation that Plaintiff’s actions of “bullying, intimidation, physical or

   verbal aggression, and the repeated use of profanity” imputes that Plaintiff engaged in

   Criminal Harassment toward other parties.

51. The published contentions contain Plaintiff’s name, and clearly implicate the Plaintiff.

52. Defendant school district serves a small, close-knit rural community.

53. These allegations have since left the bounds of the police department and are known

   throughout the community.

54. These statements made and published by Defendant have exposed Plaintiff to hatred,

   ridicule, contempt, and have lowered him in the esteem of his peers and of his

   community.

55. Plaintiff’s actions did not constitute “bullying, intimidation, physical or verbal

   aggression, and the repeated use of profanity.”

56. Defendant’s statements were intended to be taken as true.

57. The statements made by Defendant did, in fact, lessen, demean, or otherwise damage the

   reputation of Plaintiff.

58. As a direct and proximate result of the false and defamatory statements of the Defendant,

   Plaintiff’s reputation has been damaged.
          Case 2:21-cv-01064-RJC Document 1 Filed 08/20/21 Page 7 of 7




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands general and specific compensatory damages against the

Defendant, Jefferson-Morgan School District, in the amount proven at trial for the defamation of

Plaintiff’s character; an injunction ordering the Defendant to discontinue the violation of

Plaintiff’s constitutional rights; specific compensatory damages in the amount of attorneys’ fees

and court costs; punitive damages; and all other relief that the Court may deem just and proper.



                                                             Respectfully submitted,


                                                             ______Anthony J. Werner________
                                                             Anthony J. Werner, Esq.
                                                             PA ID No. 328444

                                                             Ryan D. Very, Esq.
                                                             PA ID No. 317828

                                                             Very Law PLLC
                                                             500 Grant Street Suite 2900
                                                             Pittsburgh, Pennsylvania 15219
                                                             p: 412.430.0131
                                                             f: 412.430.0132
                                                             service@verylaw.com
